— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 20, 1986, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention, raised for the first time on appeal, that the prosecutor’s "inflammatory” comments during summation deprived him of a fair trial, has not been preserved for appellate review (see, CPL 470.05 [2]). In any event, to the extent that any of the prosecutor’s comments were improper, any prejudice suffered by the defendant was harmless and did not deprive him of a fair trial (see, People v Crimmins, 36 NY2d 230; People v Gonzalez, 102 AD2d 895). Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.